This writer finds himself unable to agree with the majority opinion in one important detail, to-wit, the construction given the calls in the several grants wherein calls are made, "with 2640 Mexican varas on such Melon Creek," and "fronting on Melon Creek 2640 Mexican varas," etc. The construction contended for; that adopted by the majority, and employed by the Surveyor O'Sullivan in 1892, *Page 1017 
construes such calls to mean the perpendicular distance between parallel lines drawn off of such Creek.
The writer readily assents to the conclusion the grants are in all respects valid and that the land may be located, but these lands must be located like any others, from the descriptive calls in the grants or conveyances, and may not be located from a recognition of the boundaries as established by O'Sullivan, errors in judgment or the failure to act on the part of the State's officials. It is true the official county maps have since 1892 shown these lands as bounded on the north by the south line of the Swisher surveys. Prior to that time the maps showed the north boundary to be coincident with the north line of the now Swisher surveys. All that is said and that may be said on behalf of the northern area of these lands could have been said prior to 1892 of that area embraced now in the Swisher surveys. The private owner then recognized his lands must be located from the calls in the grants and hence sought the survey to determine those boundaries.
This writer has searched diligently for a case that would remotely authorize the construction applied by O'Sullivan and adopted by the majority, but none has been found and none is cited. The calls are in no wise limited or given specific application. The terms must be given their generally accepted meaning. Such calls have universally been construed to mean "adjacent to," "to abut on," etc. Such is the Dictionary definition. Webster's New International defines "front" in this sense as "land which faces or abuts on a piece of water, river, road, etc." "Fronting on a street," "fronting on the improvement," have reference to the boundary line between the street and the lot. Flynn v. Chiappari, 191 Cal. 139,215 P. 682, at page 686(11). "Thirty rods front on the river," "thirty rods up the river," "down the river side," etc., are construed to include the land adjacent to the river. Proctor v. Maine Cent. R. Co.,96 Me. 458, 52 A. 933, last par. 936. "Down the river" means "with the river." Stover v. Gilbert, 112 Tex. 429, 247 S.W. 841, at page 843, and cases cited.
"French and Spanish conveyances, both public and private, the words `face au fleuve,' `face,' `frente al rio,' `frente,' — front to the river, or front, — exclusively designate estates bounded by the river." La Branch's Heirs v. Montegut, 47 La. Ann. 674, 17 So. 247, at page 248, and cases cited.
Moreover, the construction adopted cannot be generally applied and is limited to isolated cases because the construction generally is mathematically and scientifically impossible. It is possible of application only when the boundary lines off of a stream, body of water, road, etc., are parallel. It need not be said that conveyance records are full of such calls for lines running other than parallel. For the reasons briefly indicated in this particular only it occurs to the writer the O'Sullivan construction is arbitrary, inaccurate and impossible, and hence the judgments of the trial court and of the majority are in error in that particular.